Case 8:19-cv-00098-JLS-DFM Document 63 Filed 12/27/19 Page 1 of 4 Page ID #:306




 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11
12    Mariano Benitez, individually and on         Case No. 8:19-cv-00098-JLS-DFM
13    behalf of all others similarly situated,
                                                   ORDER GRANTING JOINT
14                                                 STIPULATION TO EXTEND ALL
                                Plaintiff,
                                                   REMAINING DEADLINES
15
      v.
16                                                 ORDER COMPELLING DISCOVERY
17    Powerline Funding, LLC, a New York
                                         Hon. Josephine L. Staton
      Limited Liability Company,
18
                                                   Complaint filed: January 21, 2019
19                              Defendant.
20
21         The Court grants the relief sought in the Joint Stipulation. Plaintiff has
22   established good cause to extend the pretrial deadlines.
23         A scheduling order “may be modified only for good cause and with the
24   judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard of Rule 16(b)
25   focuses on whether the movant was diligent or careless. Johnson v. Mammoth
26   Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992). Specifically,
27         Rule 16(b)’s “good cause” standard primarily considers the diligence of
28         the party seeking the amendment. The district court may modify the
                                             -1-
Case 8:19-cv-00098-JLS-DFM Document 63 Filed 12/27/19 Page 2 of 4 Page ID #:307




 1         pretrial schedule if it cannot reasonably be met despite the diligence of
 2         the party seeking the extension. Moreover, carelessness is not
 3         compatible with a finding of diligence and offers no reason for a grant
 4         of relief. Although existence of a degree of prejudice to the party
 5         opposing the modification might supply additional reasons to deny a
 6         motion, the focus of the inquiry is upon the moving party’s reasons for
 7         modification.
 8   Id. at 609 (citations omitted). District courts in the Ninth Circuit have broken down
 9   the “good cause” inquiry into three requirements. See, e.g., Jackson v. Laureate,
10   Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999); Sanger v. Ahn, No. 18-CV-07204-JCS,
11   2019 WL 4695278, at *2 (N.D. Cal. Sept. 26, 2019); La Jolla Spa MD, Inc. v. Avidas
12   Pharm., LLC, No. 17CV1124-MMA (WVG), 2019 WL 1902604, at *2 (S.D. Cal.
13   Apr. 29, 2019); In re Silver Wheaton Corp. Sec. Litig., No. 215CV5146CASJEMX,
14   2018 WL 1517130, at *2 (C.D. Cal. Mar. 26, 2018); IMH Fin. Corp. v. Underwriters
15   at Lloyd’s of London, No. CV-13-01357-PHX-SRB, 2014 WL 12650646, at *2 (D.
16   Ariz. June 2, 2014). Those three requirements are:
17                First, the movant was diligent in assisting the court in creating a
18         workable scheduling order. . . . Second, the movant’s noncompliance
19         with a deadline in the scheduling order occurred or will occur because
20         of developments which could not have been reasonably foreseen or
21         anticipated at the time of the scheduling conference, notwithstanding
22         the movant’s diligent efforts to comply with the deadline. . . . And
23         third, the movant was diligent in moving for an amendment of the
24         scheduling order once it became apparent to the movant that the movant
25         could not comply with the order. If the movant was not diligent, then
26         the inquiry ends and the motion will be denied. Therefore, parties must
27         diligently attempt to adhere to the schedule throughout the course of the
28         litigation.
                                            -2-
Case 8:19-cv-00098-JLS-DFM Document 63 Filed 12/27/19 Page 3 of 4 Page ID #:308




 1   Ramos, 2019 WL 2106172, at *5 (internal quotation marks omitted, citing Jackson,
 2   186 F.R.D. at 607-08).
 3         Here, the parties have stipulated to an extension of pretrial deadlines; thus,
 4   neither party can be said to be the “movant.” However, the Court looks to the
 5   diligence of the Plaintiff because although the extension will permit both sides to
 6   complete fact discovery, it is evident from the Joint Stipulation that the major
 7   consideration driving the request for an extension of pretrial deadlines is Plaintiff’s
 8   inability serve a third-party subpoena on the entity Defendant has identified as
 9   making the calls that underlie Plaintiff’s claims. Moreover, it is evident that
10   Plaintiff’s attempts at discovery have been derailed by Defendant’s repeated failure
11   to provide contact information regarding Interimagine (see Doc. 62, Stip. at 3, 5),
12   Defendant’s substitution of counsel (id. at 4), Defendant’s repeated requests for
13   additional time to respond to Plaintiff’s discovery (id.), and defense counsel’s loss of
14   her business partner (id. at 6).
15         Over six months ago, Defendant identified a third party it contends made the
16   calls to Plaintiff. Based on this description, information regarding Interimagine
17   appears to the Court to fall into the first category—and most basic—of initial
18   disclosures, which a party is required to make “without awaiting a discovery
19   request.” See Fed. R. Civ. P. 26(a)(1)(A)(i). Despite this, the parties’ Joint
20   Stipulation acknowledges that Defendant has not provided information sufficient to
21   enable Plaintiff to serve a subpoena on the identified entity. Defendant is
22   ORDERED to do so forthwith.
23          •     Fact Discovery Cut-off: May 29, 2020;
24          •     Last Day to File Motion for Class Certification: June 12, 2020;
25          •     Last Day to File Motions (excluding Daubert Motions and all other
26                Motions in Limine): June 12, 2020;
27          •     Last Day to Serve Initial Expert Reports: June 12, 2020;
28          •     Last Day to Serve Rebuttal Expert Reports: July 10, 2020;
                                            -3-
Case 8:19-cv-00098-JLS-DFM Document 63 Filed 12/27/19 Page 4 of 4 Page ID #:309




 1         •    Last Day to File Opposition to Motion for Class Certification: July 10,
 2              2020;
 3         •    Last Day to File Reply in Support of Motion for Class Certification: July
 4              24, 2020;
 5         •    Last Day to Conduct Settlement Proceedings: July 31, 2020;
 6         •    Expert Discovery Cut-off: August 7, 2020;
 7         •    Last Day to File Daubert Motions: August 14, 2020;
 8         •    Last Day to File Motions in Limine (excluding Daubert motions):
 9              September 4, 2020; and
10         •    Final Pretrial Conference (10:30 a.m.): October 9, 2020.
11        IT IS SO ORDERED.
12        Date: December 27, 2019
13
14                                       ______________________________
15                                       Hon. Josephine L. Staton
                                         United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -4-
